UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                       :
DAVID SNYDER,                          :           CASE NO. 1:17-cv-2157
                                       :
           Plaintiff,                  :           OPINION & ORDER
                                       :           [Resolving Doc. 1]
vs.                                    :
                                       :
COMMISSIONER OF SOCIAL                 :
SECURITY ADMINISTRATION,               :
                                       :
           Defendant.                  :
                                       :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On October 12, 2017, Plaintiff David Snyder filed a complaint seeking judicial

review of Defendant Commissioner of Social Security’s decision to deny his social security

disability benefits application.1 On December 3, 2018, Magistrate Judge David A. Ruiz

recommended that the Court vacate the Commissioner’s final decision and remand the

case for further proceedings.2

       Any objections to Magistrate Judge Ruiz’s Report and Recommendation (“R&R”)

were due by December 17, 2018. Defendant Commissioner stated she will not file

objections.3

       The Federal Magistrates Act requires a district court to conduct a de novo review

only of those portions of a R&R to which the parties have made an objection. 4 Absent




       1
         Doc. 1.
       2
         Doc. 15.
       3
         Doc. 16.
       4
         28 U.S.C. § 636(b)(1).
Case No. 1:17-cv-2157
Gwin, J.

objection, a district court may adopt the R&R without review.5 Because no party has

objected to the R&R, this Court may adopt the R&R without further review. Moreover,

having conducted its own review of the record, the Court agrees with the conclusions in

the R&R.

         Accordingly, the Court ADOPTS Magistrate Judge Ruiz’s R&R, incorporating it fully

herein by reference, VACATES the Commissioner’s final decision, and REMANDS the case

for proceedings consistent with the opinion.

         IT IS SO ORDERED.


Dated: January 30, 2019                                         s/        James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




         5
           Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
magistrate judge’s R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
                                                          -2-
